DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 24 June 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910546688.6  application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Objections
Claims 1,5 and 8 are objected to because of the following informalities: Lines 40-41 recites “with two combined temperature modules”.  This should be --with the two combined temperatures modules”.  Claim 5, line 29 “move” should be --moves--.  Claim 8 line 16 “is” should be --are--.  Each case is believed to be simple typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1, line 1 recites “the semi-volatile organic compounds” and “the gas phase” both of which lack antecedent basis.  Lines 29 and 30 recite “the nitrogen, the helium, the hydrogen, and the compressed air”, each of which lack antecedent basis.  It isn’t clear if these elements are part of the gas phase.  
	Claim 1, lines 16 and 17 recite “1/8 stainless steel tube”.  Units are needed to understand the magnitude.  Also it is unclear what the 1/8 refers to, diameter, radius, wall thickness, length?
	Claim 1, lines 38-39 recites “the gas-phase semi-volatile organic compound in the atmosphere” lacks antecedent basis.  
	Claim 2, line 10 recites “the helium/nitrogen”.  It is unclear if this is --helium or nitrogen-- or --helium and nitrogen-- or a mixture of helium and nitrogen.  
	Claim 2, lines 10-11 recite “the piping of the system” which lacks antecedent basis.  Is this intended to refer back to the steel tubes?
	Claim 3, lines 2 and 4 recites “the pipes” which lacks antecedent basis.  Is this intended to refer back to the steel tubes?
	Claim 4, line 20 recites “two pairs of blind holes” and line 46 recites “two pairs of blind holes”.  It is unclear if these are the same two pair of holes, or an additional two pairs of holes.
	With respect to Claim 5, line 3 recites “a plurality of two-position five-way valves” whiles lines 7-12, and 26-30 repeatedly recite “the two-position five-way valve”.  Line 24 recites “another two-position five-way valve”.  It creates confusion to recite a plurality of valves, and then refer back to a singular valve.  Is the “another… valve” in addition to the plurality or a subset thereof?  For purposes of examination the first instance of “the two-position five-way valve” in line 7 will be treated as --a two-position five-way valve of the plurality of two-position five-way valves--; subsequent instances will be 
	With respect to Claim 6, line 8 “each component” lacks antecedent basis.  It is unclear which prior elements are considered as components. 
	With respect to Claim 7, it is unclear how claim 7 further limits claim 1.  Claim 7 is similar to a “use claim” in that the method recites no method steps and just generically covers “an application” of the system of claim 1.  A method claim needs specific method steps and cannot cover every possible use of an apparatus.
	Claim 8, line 2 recites “to any of claim 1, wherein it comprises”.  It isn’t clear what “it” refers to.  Also “to any of claim 1” is clearly a typographical error, but with the many subsequent examples of limitations that lack antecedent basis, it isn’t clear if the applicant intended claim 8 to depend from some other claim.
	  Claim 8, line 5 recites “the pipeline, the carrier gas” each of which lack antecedent basis.  
	Claim 8 lines 5 recites “ages the pipelines and components”.  It isn’t clear what it means to age a pipeline or components.  
	Claim 8, lines 8-9 recites “trap are in the high-temperature thermal desorption of the enrichment-thermal desorption device”.  It isn’t clear how a trap can be in a desorption, as desorption is a process not a location.  Are the traps in the desorption device while the device is run at a high temperature to cause thermal desorption?  This issue reoccurs in lines 11-12 “driven at…device”; lines 17-18 “are still kept in…device”; lines 23-24 “is driven to move…device”; lines 25-26 “trap is still …device” and lines 31-32 “is driven …device”.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  The very specific connections to the two-position six-way valve and the three-way electromagnetic valve render the claim novel and non-obvious with respect to the prior art.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner found several prior arts detailing gas chromatographs using multi-port valves, but none teach the specific connections as claimed.  See U.S. Publication No. 2010/0288025, and U.S. Patent Nos 3,790,348; 5,109,691; 5,492,555 and 6,382,035.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855